EXHIBIT 10.21 SECURITIES PURCHASE AGREEMENT This SECURITIES PURCHASE AGREEMENT ("Agreement") is made and entered into as of May 2008 (“Effective Date”) by and between DIGITALPOST INTERACTIVE, INC., a Nevada corporation ("Company") and the purchasers whose names and addresses are set forth on the signature pages hereto ("Purchasers"). WHEREAS, the Company and each Purchaser are executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by Section 4(2) of the Securities Act of 1933, as amended (the "1933 Act"), and Rule 506 of Regulation D ("RegulationD") as promulgated by the United States Securities and Exchange Commission (the "SEC") under the 1933 Act. WHEREAS, each Purchaser wishes to purchase, and the Company wishes to sell, upon the terms and conditions stated in this Agreement, (x)that aggregate principal amount of the 12% Secured Promissory Notes in the form attached hereto as Exhibit A (“Notes”) in the amount as set forth on the signature page hereof (which aggregate amount for all Purchasers shall be $ (“Aggregate Principal Amount of Notes”) and (y) warrants, in the form attached hereto as Exhibit B (the “Warrants”) to acquire up to that number of additional shares of common stock of the Company (“Common Stock”) set forth on the signature page hereof (as exercised, the “Warrant Shares”). The number of Warrant Shares purchased shall equal the 50% ofthe dollar amount invested divided by the closing price per share on the date of close.The Warrants are exercisable for a term of five (5) years at an exercise price of the closing price per share on the date of close by cash or cashless exercise at the holder’s discretion. WHEREAS, the Notes, Warrants and Warrant Shares are collectively referred to herein as the “Securities”. NOW, THEREFORE, in consideration of the foregoing recitals and the representations, warranties, covenants and agreements set forth herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.PURCHASE AND SALE OF NOTES AND WARRANTS; CLOSINGS. (a) Notes and Warrants.Subject to the satisfaction (or waiver) of the conditions set forth herein, the Company shall issue and sell to each Purchaser, and each Purchaser severally, but not jointly, agrees to purchase from the Company (x)the principal amount of Notes (“Purchase Price”) as set for on the signature page hereof and (y)Warrants to acquire up to that number of Warrant Shares as set forth on signature page hereof. (b)Purchase and Sale of Note. Upon delivery of the signed Agreement, Notes and Warrants, Purchasers shall deliver, via wire transfer or check, the Purchase Price to the Company. (c)Pledged Shares.The parties agree that the Company will place shares of Common Stock equal to 50% of the Purchase Price based on the closing piece of
